Case 6:19-cr-60035-SOH Document 42                   Filed 04/29/20 Page 1 of 3 PageID #: 102


                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                     Case No. 6:19-cr-60035-001

DEANTHONY L. TILLMAN                                                                DEFENDANT



                                            ORDER

       On April 7, 2020, Defendant, DEANTHONY L. TILLMAN, filed a pro se Motion to

Compel Full Discovery and for New Counsel. ECF No. 35. Defendant has been appointed

competent counsel, namely Mr. Matthew Hill of the Federal Defender’s office for the Western

District of Arkansas. ECF No. 13. The Court ORDERED Mr. Hill to respond ex parte to the

instant Motion. ECF No. 37. Mr. Hill filed his response ex parte and under seal on April 27, 2020.

ECF No. 41.

       1. The pro se Motion to Compel Discovery: Defendant asserts he has requested copies

of the discovery provided by the Government to Mr. Hill in this case. The Court takes judicial

notice of the Government’s policy, in this District, of only providing discovery to defense counsel

on the condition that counsel not provide copies to defendant.     Essentially the first part of this

Motion is a pro se request to have Mr. Hill violate the parameters of discovery he has accepted

from the Government in order to access the materials provided to him under FED.R.CRIM.P 16.

       This is a pro se request by a represented defendant. A “district court has no obligation to

entertain pro se motions filed by a represented party.” United States v. Pate, 754 F.3d 550, 553

(8th Cir. 2014) (internal quotation marks omitted). (“we preliminarily and promptly reject Pate's

claim that the district “court erred by not ruling on [his] pro se motions.”). Likewise, the United

States Court of Appeals for the Eighth Circuit has ruled it would not consider the pro se filings of

                                                 1
Case 6:19-cr-60035-SOH Document 42                    Filed 04/29/20 Page 2 of 3 PageID #: 103


a Defendant represented by counsel in appellate proceedings. See United States v. Jones, 698 F.3d

1048, 1051–52 (8th Cir. 2012) (“Generally, it is Eighth Circuit policy not to address issues raised

by a defendant in pro se filings with this Court when he is represented by counsel.”).

       A defendant in a criminal matter has the right to be represented by an attorney or to

represent himself.    A defendant cannot have counsel and represent himself at the same time, as

the Eighth Circuit has stated: “[A] defendant does not have a constitutional right to hybrid

representation.” United States v. Summage, 575 F.3d 864, 876 (8th Cir. 2009) (internal quotation

marks omitted) (citing Faretta v. California, 422 U.S. 806, 807 (1975) and Gideon v. Wainwright,

372 U.S. 335, 344 (1963)).

       In this case Defendant currently has competent Court appointed counsel. He also has

requested new counsel, which the Court addresses below. Accordingly, the Court finds the pro se

Motion to Compel Discovery should be denied.

       2. Request for New Counsel: Defendant also requests new counsel. The Court has

reviewed the sealed ex parte Response of Mr. Hill to this request. ECF No. 41. Based on the

representations of Mr. Hill in his Response, the Court finds the request for new Counsel should be

granted.

       IT IS ORDERED Defendant’s pro se Motion to Compel Full Discovery and for New

Counsel (ECF No. 35) is DENIED in part and GRANTED in part. Defendant’s pro se Motion

to Compel Discovery is DENIED. Defendant’s pro se Motion for New Counsel is GRANTED.

       Mr. Matthew Hill is relieved as counsel for Defendant in this matter.               The Court

APPOINTS Mr. Morse Gist of Hot Springs, Arkansas, as counsel for the Defendant. Mr. Hill

shall provide a copy of his case materials to Mr. Gist within seven (7) days of the date of this order.

The parties are reminded this matter remains set for jury trial on June 5, 2020, at 9:00 am in Hot

Springs, Arkansas.

                                                  2
Case 6:19-cr-60035-SOH Document 42             Filed 04/29/20 Page 3 of 3 PageID #: 104


     SIGNED this 28th day of April 2020.

                                                 /s/Barry A. Bryant
                                                 HON. BARRY A. BRYANT
                                                 U.S. MAGISTRATE JUDGE




                                           3
